DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                         BRYAN A. SIMS,

                            Appellant,

                                v.

                      MARGUERITA B. SIMS,

                             Appellee.


                          No. 2D21-1795



                       September 23, 2022

Appeal from the Circuit Court for Hillsborough County; Jennifer
Gabbard, Judge.

Mark A. Sessums of Sessums Law Group, P.A., Tampa, for
Appellant.

Bridget E. Remington and Ellen E. Ware of Ware Law Group,
Tampa, for Appellee.


PER CURIAM.

          Affirmed.

MORRIS, C.J., and ROTHSTEIN-YOUAKIM and STARGEL, JJ.,
Concur.
Opinion subject to revision prior to official publication.




                                   2